Case 9:17-ap-01062-DS      Doc 89 Filed 08/17/21 Entered 08/17/21 16:56:56                  Desc
                            Main Document Page 1 of 2


 1   MEGHANN A. TRIPLETT (SBN 268005)
     Meghann@MarguliesFaithLaw.com
 2   ANNA LANDA (SBN 276607)
     Anna@MarguliesFaithLaw.com                                 FILED & ENTERED
 3
     MARGULIES FAITH, LLP
 4   16030 Ventura Boulevard, Suite 470
     Encino, CA 91436                                                   AUG 17 2021
 5   Telephone: (818) 705-2777
     Facsimile: (818) 705-3777                                     CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
 6
     Attorneys for Plaintiff, Jeremy W. Faith, Chapter 7 Trustee   BY bertelsen DEPUTY CLERK


 7

 8                          UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9                                 NORTHERN DIVISION

10   In re                                          Case No. 9:14-bk-10379-DS

11   ROBERT LEE RAINS and                           Chapter 7
     BETTY SUE RAINS,
12                                                  Adv. No. 9:17-ap-01062-DS
                                        Debtor.
13
                                                    ORDER APPROVING STIPULATION FOR
14   JEREMY W. FAITH, Chapter 7 Trustee,            VOLUNTARY DISMISSAL OF
                                                    ADVERSARY PROCEEDING WITH
15                                                  PREJUDICE
                                       Plaintiff,
16   v.

17
     ROBERT LEE RAINS and
18   BETTY SUE RAINS,
                                   Defendants.
19

20           The court having reviewed and considered the “Stipulation for Voluntary Dismissal

21   of Adversary Proceeding with Prejudice” (the “Stipulation,” Docket No. 87), and good

22   cause appearing therefor,

23   ///

24

25

26
27

28
Case 9:17-ap-01062-DS        Doc 89 Filed 08/17/21 Entered 08/17/21 16:56:56    Desc
                              Main Document Page 2 of 2


 1           IT IS HEREBY ORDERED that the Stipulation is approved. This adversary

 2   proceeding is dismissed with prejudice.

 3           IT IS FURTHER ORDERED that the continued hearing on the “Motion for

 4   Summary Judgment Against Defendant Robert Lee Rains for Revocation of Discharge

 5   Pursuant to 11 U.S.C. § 727(d)(1)” currently scheduled for September 14, 2021 at 11:30

 6   a.m. will be taken off calendar.

 7           IT IS FURTHER ORDERED that the continued status conference scheduled for

 8   September 14, 2021 at 11:30 a.m. will be taken off calendar.

 9                                             ###

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   Date: August 17, 2021

25

26
27

28
